United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1946
                                    ___________

Rick Turman,                             *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Case Corp.,                              *
                                         *         [UNPUBLISHED]
              Appellee.                  *
                                    ___________

                           Submitted: November 4, 1999

                                Filed: November 9, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Rick Turman appeals from the district court’s1 order granting Case Corporation’s
(CASE’s) motion for summary judgment in his diversity breach-of-warranty action.
After carefully reviewing the record and the parties’ briefs, we agree with the district
court that Mr. Turman failed to demonstrate that CASE’s warranty limitations and
exclusions were unconscionable in his situation, see Hunter v. Texas Instruments, Inc.,
798 F.2d 299, 303 (8th Cir. 1986) (defining unconscionability); Ciba-Geigy Corp. v.

      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
Alter, 834 S.W.2d 136, 147 (Ark. 1992) (unconscionability factors), or that the repair-
and-replacement clause provided under the warranty failed of its essential purpose so
as to deprive Mr. Turman of the substantial value of his bargain, see Caterpillar Tractor
Co. v. Waterson, 679 S.W.2d 814, 820 (Ark. Ct. App. 1984) (remedy fails of its
essential purpose if buyer is deprived of substantial value of bargain); see also
Transport Corp. of Am., Inc. v. International Bus. Machs. Corp., Inc., 30 F.3d 953, 959
(8th Cir. 1994) (“A repair or replace clause does not fail of its essential purpose so long
as repairs are made each time a defect arises.”). Because we agree with the essential
points in the district court’s opinion, we affirm without further discussion. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-